DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gelfand et al (U.S. Patent Number: US 7373204 B2, hereinafter “Gelfand”).
Regarding claim 1, Gelfand teaches a method of preventing an anticipated hemorrhage (e.g.  Col. 1 lines 6-7, lines 16-48, Note: Gelfand teaches a systems and method to treat hypertension and which causes bursting of a blood vessel and bleeding into tissues) in an artery or vein of an upper limb of a patient using at least one electrode (e.g. 204 Fig. 3, 4) in electrical communication with a pulse generator (e.g. 202 Fig. 3, 4), the method comprising: 
 proximate a surface of the patient’s artery or vein and at least 1 cm upstream from the location of the anticipated hemorrhage and does not state where the anticipated hemorrhage is and does not recite any step of determining a hemorrhage anywhere); and 
causing the pulse generator to generate an electrical stimulus administered to the artery or the vein through the at least one electrode, wherein the electrical stimulus has a pulse duration, a pulse amplitude, and a pulse frequency and wherein said pulse duration, said pulse amplitude, and said pulse frequency are selected such that the electrical stimulus is effective to cause vasoconstriction in said artery or said vein and thereby prevent said anticipated hemorrhage (e.g. Fig. 7,  Col. 12 lines 1-13 Note: Gelfland teaches that the electrodes is placed in a vein proximate the basilic vein and median vein and provides the stimulation parameters in the range as claimed in claim 2 to treat hypertension and thus  they teach that the electrical stimulus is effective to cause vasoconstriction in said artery or said vein and thereby prevent said anticipated 
Regarding claim 2, Gelfand teaches the pulse duration ranges from 1 sec to 500 msec, the pulse amplitude ranges from 1 V to 250 V ( Note the current is 0.1-5mA and therefore the voltage would be in the range claimed as per Ohm’s law), and the pulse frequency ranges from 1 Hz to 100 kHz ( e.g. Col. 10 lines 53-60. Col. 12 lines 1-15).  
Regarding claim 3, Gelfand teaches the electrode tip can reside in a vein (e.g. Col 8 lines 45-54, Note: the claim does not recite any specific structure of the clamp electrode) and therefore they teach a clamp electrode in direct physical contact with said location.  
Regarding claim 5, Gelfand teaches a microprocessor (e.g. 802 Fig 8,  col. 12 lines 16-36) operably connected to the pulse generator to selectively set said pulse duration, said pulse amplitude, and said pulse frequency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gelfand et al (U.S. Patent Number: US 7373204 B2, hereinafter “Gelfand”) in view of Denker et al (U.S. Patent Application Publication Number: US 2006/0074449, hereinafter “Denker”).
Regarding claim 3, Gelfand teaches that the tip of the electrode is in the vein and therefroe they teach it is in direct physical contact with said location, but does not specifically teach that the said electrode is a cuff or clamp electrode. Denker teaches a self-expanding stimulator stent body that can be a cuffed or clamped within the vasculature with electrodes placed intravascularly (e.g. [0021]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrode of Gelfand to have a stimulator stent body with electrodes as taught by Denker in order to provide the predictable results of making the device more modular and improving safety and reducing risk of lead failure.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gelfand et al (U.S. Patent Number: US 7373204 B2, hereinafter “Gelfand”) in view of Fujii et al (U.S. Patent Number: US 5411535, hereinafter “Fujii”).
 Regarding claim 4, Gelfand teaches the invention as claimed and teaches a wired connection between the controller (e.g. 202 Fig.3,4) and the electrode (e.g. 204 Figs.3 and 4), they do not specifically teach a radio-frequency (RF) receiver coupled to said at least one electrode and a RF transmitter is coupled to said pulse generator and in wireless communication with said RF receiver and wherein said method further comprises causing the pulse generator to generate, and wirelessly transmit, an .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Zacouto (U.S. Patent Number: US 5305745 B2, hereinafter “Zacouto”) teaches a system and method to protect against hemorrhages by placing cuff electrodes around the coronary artery (e.g. Fig.1, Abstract, Col. 27 lines 1-24).
Kieval et al (U.S. Patent Application Publication Number: US 2007/0038259 A1, hereinafter “Kieval”) teaches a system and method to comprising placing cuff electrodes around or in the pulmonary artery (e.g. Figs. 3-13).
Hakky et al (U.S. Patent Application Publication Number: US 2004/0102818 A1, hereinafter “Hakky”) teaches a system and method to control blood pressure by 
Hastings et al (U.S. Patent Application Publication Number: US 2006/0085042 A1, hereinafter “Hastings”) teaches a system and method comprising leadless electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792